DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13, 14, 19, 29, and 36 are objected to because of the following informalities:  T3, T4, ECG, TSH, SNP, cTBS, iTBS should be spelled out with the acronym in parentheses for the first instance it appears in the claims.  Appropriate correction is required.
In Claim 11, line 6, “one of more” should read “one or more”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14, 16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilello et al. (PG Pub. 2011/0245092).
Regarding Claim 11, Bilello discloses method of diagnosing and selecting patients with bipolarity or resistant depression for thyroxine treatment, wherein the method comprises:
testing a patient for thyroid function (see par. 5, 11, and 13); and
diagnosing the patient as being bipolar or having resistant depression where it is determined by the testing that thyroid function exhibits a deficiency in at least one of thyroid hormone production, hormone activation, hormone use, and a deficiency in one or more intracellular carriers (see par. 12, 15, 52, 80).
Regarding Claim 13, Bilello discloses wherein the deficiency is the inability to maintain normal physiological levels of T3 in the brain (see par. 83).
Regarding Claim 14, Billelo discloses wherein testing a patient for thyroid function comprises an ECG, or a blood test that is performed to test the levels of any one or more of the following: TSH, Free T4, Free T3 and rT3 (see par. 10, 26, 34).
Regarding Claim 16, Bilello discloses testing to detect polymorphisms in one or more enzymes involved in thyroid hormone function (see par. 46), and
wherein if there is an impairment in thyroid function, selecting the patient is selected for treatment for being bipolar or having resistant depression where it is determined by the testing that there is an impairment in thyroid function (see par. 95).
Regarding Claim 21, see rejection of Claim 11 above. Bilello further discloses 
b) administering a medicament appropriate for treating thyroid deficiency if the assay shows deficiency in thyroid function (see par. 40) if the assay shows deficiency in thyroid function (see par. 82, 86). Bilello does not disclose transcranial magnetic stimulation. However, this feature of the method is optional [emphasis added].

Claim(s) 28-30, 32-33, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maschino et al. (PG Pub. 2007/0027483).

Regarding Claim 28, Maschino discloses a method of treating a patient presenting with resistant depression, ADHD or bipolarity (see par. 84), the method comprising:
determining whether the patient has a dysfunctional thyroid (see par. 84), and if such is determined,
administering to the patient a medicament for treating thyroid dysfunction (see par. 90), and
subjecting the patient to repetitive transcranial magnetic stimulation (rTMS) (see par. 73).
Regarding Claim 29, Maschino discloses wherein the medicament increases the availability of cerebral T3 (see par. 88).
Regarding Claims 30, 33 and 38, Maschino discloses the medicament is selected from at least one of thyroxine, levothyroxine, liothyronine and levothyroxine sodium (see par. 91), optionally wherein the medicament also comprises a mood stabiliser or neuroleptic (see lithium; par. 85 and 91); or quetiapine. The examiner considers thyroxine is not an antidepressant.
Regarding Claim 32, Maschino discloses b) at least 50 mcg of thyroxine (see par. 90). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilello et al. (PG Pub. 2011/0245092) in view of Clark et al. (PG Pub. 2010/0048455) and Abramowitz (PG Pub. 2013/0267601).
Regarding Claim 15, Bilello does not disclose performing an ECG. Clark discloses a similar thyroid diagnosis (see par. 197) that includes 
a) performing an ECG on a patient (see par. 186), wherein the patient is a patient who has been administered with a medicament for treating thyroid dysfunction (see par. 185); It would have been obvious to one of ordinary skill in the art at the time of the invention to perform an ECG because Clark teaches abnormal free T3 levels can result in cardiac symptoms which can be indicated by the ECG (see par. 58).
Bilello and Clark do not disclose analyzing a ratio of free T4 and free T3. Abramowitz discloses a similar link between a psychiatric condition (alzheimer’s disease) and a T4/T3 ratio (see par. 4, 8). It would have been obvious to one of ordinary skill in the art at the time of the invention to check if the medicament restored the appropriate ratio and then to select the patient for further treatment if there is a higher rise in concentration of free T4 compared to the rise in concentration of free T3 because Abramowitz teaches that subnormal levels of T3 can be devastating if not remedied (see par. 8).
Regarding Claims 17-18, Bilello does not specify that the polymorphism results in the patient’s difficulty in converting T4 to T3. However, Abramowitz discloses iodotyrosine deiodinase type 2 as the enzyme that converts T4 to T3 (see par. 4). It would have been obvious to one of ordinary skill in the art at the time of the invention to check for polymorphisms in the enzyme that results in a failure to convert T4 to T3 because Abramowitz teaches that subnormal levels of T3 can be devastating if not remedied (see par. 8).
Regarding Claim 19, Abramowitz does not specify the polymorphism type. 
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 USC 103 (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82, USPQ2d 1385, 1396 (2007)). There are four types of polymorphisms: SNPs, small scale insertions/deletions, polymorphic repetitive elements, and microsatellite variation. It would have been obvious to one of ordinary skill in the art at time of the invention to check for an SNP since there a finite number of possible polymorphisms. Furthermore, the claim as written only “optionally” defines the SNP as one of a-c and therefore, the claim is met [emphasis added].

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maschino et al. (PG Pub. 2007/0027483) in view of Hsu et al. (PG Pub. 2003/0104041).
Regarding Claim 31, Maschino does not elaborate on combination medicaments. Hsu discloses treating thyroid disorders with a) thyroxine and liothyronine (see par. 230). It would have been obvious to one of ordinary skill in the art at the time of the invention to administer thyroxine and liothyronine to get the T3 and T4 levels to normal (see par. 230).
Claim(s) 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maschino et al. (PG Pub. 2007/0027483) in view of Gilk et al. (US Patent 11,198,018).
Regarding Claim 34, Maschino generally discloses stimulating the brain, but does not specify the regions. Gilk discloses a similar system for neurological treatment wherein the rTMS is performed at the following concentrated regions of the scalp: a) substantially left dorsolateral prefrontal cortex (DLPFC) region, preferably if flatly depressed; or b) substantially right dorsolateral prefrontal cortex (DLPFC) region, preferably if agitated, depressed, mixed, racy thoughts or rapid cycling (see col. 28, lines 41-49). It would have been obvious to one of ordinary skill in the art at the time of the invention to stimulate these particular regions because Gilk teaches the region can be determined based on the specific diagnosis of the disease and effects desired (see col. 28, lines 56-59). Again, the examiner considers “preferably” to be similar to “optionally” so weight has not been given to the specific conditions corresponding to each region. 
Regarding Claim 35, Gilk further discloses wherein the preferred electromagnetic frequency for rTMS is: a) below about 20.1 Hz; or b) above about 0.9 Hz (see col. 28, lines 53-56). It would have been obvious to one of ordinary skill in the art at the time of the invention to stimulate in this range because Gilk teaches the frequency can be determined based on the specific diagnosis of the disease and effects desired (see col. 28, lines 56-59).

Claim(s) 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maschino et al. (PG Pub. 2007/0027483) in view of John (PG Pub. 2007/0142874).
Regarding Claim 36, Maschino does not elaborate on which side of the brain to stimulate under which condition. John discloses rTMS treatment for treating depression where both or either sides of the brain can be targeted (see par. 139). It would have been obvious to one of ordinary skill in the art at the time of the invention to find which side to stimulate based on the symptoms because John teaches either or both hemispheres would offer some therapy (see par. 139).
Regarding Claim 37, John further discloses the rTMS is administered in alternate frequencies, said alternate frequencies being a first electromagnetic frequency and a second electromagnetic frequency, wherein the first electromagnetic frequency is about 1 Hz and the second electromagnetic frequency is about 10 Hz (see par. 86). It would have been obvious to one of ordinary skill in the art at the time of the invention to stimulate in an alternating fashion because John teaches alternating between two rates allows treatment of several different symptoms (see par. 86).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792            

/Amanda K Hulbert/Primary Examiner, Art Unit 3792